PER CURIAM:
The claimant brought this action alleging that the respondent has failed to maintain an access road to his property, thereby resulting in damage to vehicles and lost use of property.
The claimant lives on Roads Run Road, (County Route 1/3) near Orlando, Braxton County. The claimant has alleged that approximately 1/10 of a mile of this road is in a creek bed and that the respondent has failed properly to maintain the road to cure ensuing drainage problems. County Route 1/3 is a third priority rock-based road. The State’s right of way is 30 feet wide in this area. The evidence at hearing established that when it rains hard, the road is impassable for three to six hours afterwards. The claimant testified that the water has caused damage to exhaust, brakes, cylinder heads and suspension on his vehicles, and has also prevented full use of some of the houses in the area.
It was the respondent’s position that it is responsible for many unpaved roads in the county and that is not uncommon for low priority roads such as this to run through creek beds. The respondent’s evidence further indicated that adjacent land-owners have been unwilling to transfer land for purposes of moving the road, but that some improvements were planned for the road in the near future.
It is the well established that the State is neither an insurer nor a guarantor of the safety of motorists on its roads. Adkins vs. Sims, 46 S.E.2d 81 (W.Va. 1947) Consistent with Adkins, the Court has held that it will not dictate road maintenance priorities to the respondent regarding its discretionary responsibilities. In view of the foregoing, the Court is of the opinion that there is insufficient evidence of negligent conduct on the part of the respondent upon which to base an *108award. Accordingly, the Court does hereby deny the claim.
Claim disallowed.